         Case 1:18-cr-00032-DLF Document 206 Filed 09/27/19 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                                          CRIMINAL NUMBER:
               v.
                                                          1:18-cr-00032-2-DLF
CONCORD MANAGEMENT AND
CONSULTING LLC

       Defendant.


DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S OPPOSITION
TO THE GOVERNMENT’S MOTION TO CLARIFY OR, IN THE ALTERNATIVE, TO
                         RECONSIDER

       Defendant Concord Management and Consulting LLC (“Defendant” or “Concord”), by

and through undersigned counsel, respectfully submits this Opposition to the Government’s

Motion to Clarify or, In the Alternative, to Reconsider (the government’s “Motion” or “Mot.”).

                                          Introduction

       This once-in-forever single count § 371 defraud clause Indictment continues its

unprecedented path, this time with the Court inviting the government to ask it to reconsider a

clear year-old order in a way that would provide it a substantial litigation advantage regarding

the key legal issue of intent. Specifically, the government wants to argue at trial that the

restrictions on certain expenditures by foreign nationals caused Defendants’ failure to report such

expenditures to the Federal Election Commission (“FEC”).            The government seeks this

advantage despite the fact that not one iota of discovery has been produced that any alleged co-

conspirator had any knowledge of the FEC at all, let alone the complicated expenditure

restrictions on foreign nationals.




                                                1
         Case 1:18-cr-00032-DLF Document 206 Filed 09/27/19 Page 2 of 9



       The Court set the stage for the government’s play on September 16, 2019, when the

parties appeared for a previously scheduled status hearing that was converted by the Court to oral

argument, requested by neither party, on Concord’s pending Motion for a Supplemental Bill of

Particulars.1 See Sept. 12, 2019 Minute Order. Instead of starting with such argument, the Court

raised its concern that the government’s Opposition to the Motion for a Supplemental Bill of

Particulars referred to a potential theory of liability that was contrary to the Court’s November

15, 2018 Order denying Concord’s motion to dismiss the indictment. A colloquy between the

Court and the prosecutor, for which the prosecutor seemed both prepared and unsurprised,

resulted in the Court inviting the government to file a motion asking the Court to reconsider its

ruling of almost one year ago, which held that the plain language of the Indictment alleged

impairment of a government function only with respect to disclosure requirements.2 The Court

also supplied the government with a proposed solution to its problem by suggesting that the

Court would allow evidence of the foreign national ban at trial to prove motive despite the

Court’s more restrictive reading of the Indictment. Sept. 16, 2019 Hr’g Tr. 17:10-17. This

argument was adopted by the government. See Mot. at 2 (asking for the Court to rule that “the

government can argue that a motive for interfering in the administration of disclosure regimes

was to avoid enforcement of . . . the foreign expenditures ban”).


1
 It appeared that the Court had already decided to deny the pending Motion for a Supplemental
Bill of Particulars because immediately after the conclusion of discussion about that motion the
Court appeared to read into the record an oral order denying the motion. See Sept. 16, 2019 Hr’g
Tr. 56:9-57:17.
2
  This is not the first time the Court has provided litigation suggestions or assistance to the
government. See Jan. 11, 2019 Hr’g Tr. 22:16-23:12, 24:13-25:4 (expressing “shock” that the
government did not accuse defense counsel of violating the protective order); May 28, 2019 Hr’g
Tr. 33:19-35:1 (providing an argument not raised by the government that there were allegations
connecting one defendant to the Russian government); and July 17, 2019 Hr’g Tr. 53:17-54:3
(again expressing shock at the government’s intended litigating position). This pattern arguably
creates an appearance of bias or prejudice in favor of the government.


                                                2
         Case 1:18-cr-00032-DLF Document 206 Filed 09/27/19 Page 3 of 9



       The government, apparently so confident of winning every motion, has failed to provide

the legal standard the Court must apply in ruling on such a motion, thus making its filing

contrary to the requirement contained in LCrR 47(a) that a motion shall contain the specific

points of law and authority that support the motion. And while the Court found, in denying the

motion to dismiss the Indictment, that Concord, a Russian company with no presence in the

United States, was on fair notice of what Concord is charged with, the Court now concedes for

the first time that the Indictment is “difficult to follow in terms of what the objectives are.” Sept.

16, 2019 Hr’g Tr. 6:15-18. See also id. 15:17-18 (“It’s a difficult indictment to follow.”).

       For the following reasons the government’s Motion should be denied.

       Legal Standard

       The Federal Rules do not specifically provide for motions for reconsideration in criminal

cases. However, this Court has assumed it can consider such a motion for the purpose of

promptly correcting its own alleged errors. See United States v. Sunia, 643 F. Supp. 2d 51, 60

(D.D.C. 2009). The applicable standard is “as justice requires,” requiring that the moving party

show actual prejudice if the motion is denied. Id. at 61; see also United States v. Trabeisi, Crim.

No. 06-98, 2015 WL 5175882, at *2 (D.D.C. Sept. 3, 2015).               And while the Court may

reconsider a ruling if there are “‘good reasons for doing so,’” id. (quoting Isse v. Am. Univ., 544

F. Supp. 2d 25, 29 (D.D.C. 2008)), where the “as justice requires” standard has not been met, the

Court must be mindful that, “‘where litigants have once battled for the Court’s decision, they

should neither be required, nor without good reason permitted, to battle for it again.’” Id.

(quoting Lemmons v. Georgetown Univ. Hosp., 241 F.R.D. 15, 22 (D.D.C. 2007)).3



3
 Motions to clarify are also not provided for in the Federal Rules, see United States v. Philip
Morris USA Inc., 793 F. Supp. 2d 164, 168 (D.D.C. 2011); but logic would dictate that the Court
could later clarify an earlier order only if that order was unclear to begin with. See Kirwa v.


                                                  3
         Case 1:18-cr-00032-DLF Document 206 Filed 09/27/19 Page 4 of 9



       Litigation of Concord’s Motion to Dismiss the Indictment

       On July 16, 2018, Concord moved to dismiss the Indictment. ECF No. 46. While

Concord recognized that the Indictment contained a reference to the restriction on certain

expenditures by foreign nationals, Concord argued that neither it nor any other defendant was

alleged to have made an unlawful expenditure. Id. at 6-7. In opposition, the government argued

that the indictment alleged that the Federal Election Campaign Act (“FECA”) prohibited foreign

nationals from making certain expenditures. ECF 56 at 6. At oral argument the government

stated that the actions of the Defendants interfered with a lawful function of the FEC regarding

restrictions on certain expenditures by foreign nationals. Oct. 15, 2018 Hr’g Tr. at 29:19-30:4.

The Court stated, and later confirmed in its written order, that with respect to the FEC,

Department of Justice (“DOJ”) and Department of State (“DOS”) functions, the government

would have to prove at trial that the Defendants had a legal duty to report information. Id. at

31:13-14. The government disagreed with this conclusion of the Court. Id. at 31:15-21.

       The Court’s November 15, 2018 Memorandum Opinion

       On November 15, 2018, the Court denied Concord’s Motion to Dismiss the Indictment.

The Court’s Memorandum Opinion analyzed the text of the Indictment to identify the lawful

functions that the Defendants allegedly conspired to impair. Mem. Op. at 4-6, Nov. 15, 2018

ECF No. 74 (“Nov. 15 Opinion”). The Court explicitly considered whether the Indictment

alleged impairment of a FEC function related to the prohibition on certain expenditures by

foreign nationals as argued by the government, and concluded that it did not so allege.4



United States Dep’t of Def., 315 F. Supp. 3d 266, 267 (D.D.C. 2018) (“The Court denies
plaintiff’s motion to ‘clarify’ because, first of all, the motion does not actually indicate that there
was anything unclear about the Order.”) (internal quotation marks omitted).
4
 The Court and the government have repeatedly referred to the restriction as a foreign national
“ban,” which it is not. As Concord explained in the Motion for a Supplemental Bill of


                                                  4
          Case 1:18-cr-00032-DLF Document 206 Filed 09/27/19 Page 5 of 9



Specifically, the Court rejected this broader reading of the Indictment and concluded that while

the Indictment “mention[ed] FECA’s ban on foreign expenditures,” that mention could not be

read as alleging anything other than impairment of disclosure requirements as opposed to the

foreign national ban. Id. at 6; see also id. at 5 (“Although [¶ 25 of the Indictment] also mentions

FECA’s ban on foreign expenditures, it focuses on FEC’s administration of FECA’s ‘reporting

requirements . . .”).

        The Government’s Footnote

        In opposing Concord’s Motion for a Supplemental Bill of Particulars, the government

argued again—contrary to the Court’s November 15, 2018 Opinion—that the Indictment alleged

impairment of the FEC in administering both the FECA disclosure requirements and the FEC’s

alleged function of enforcing FECA’s restriction on certain foreign national expenditures. See

Government’s Opposition to Defendant’s Second Motion for Bill of Particulars at 18 n.3. The

government did not take issue with the Court’s previous Order; instead, the government simply

ignored it.

        The September 16, 2019 Hearing

        Despite the fact, as noted by the Court, that almost a year has passed since the Court

interpreted the Indictment in a manner more limited than what the government is now arguing,

the Court invited the government to ask it to reconsider its previous ruling. Sept. 16, 2019 Hr’g

Tr. 10:21-23, 57:20-22. But the Court also stated, “my ruling on the motion to dismiss clearly



Particulars, as the statute relates to this case, foreign nationals are prohibited from making only a
very narrow category of expenditures. See Concord’s Mot. for a Supp. Bill of Particulars 9-10
(explaining that Bluman v. F.E.C., 800 F. Supp. 2d 281, 284 (D.D.C. 2011) limited application of
52 U.S.C. § 30121(a)(1)(C) to expenditures and independent expenditures that expressly
advocate the election or defeat of a specific candidate and that expenditures and independent
expenditures by foreign nationals for issue advocacy are not prohibited). The government has
acknowledged this point in the Bill of Particulars itself. See Bill of Particulars 2 (citing Bluman).


                                                 5
          Case 1:18-cr-00032-DLF Document 206 Filed 09/27/19 Page 6 of 9



held that the sole functions allegedly targeted by the conspiracy were the administration of

federal requirements by disclosure.” Id. 6:20-23.

                                            Argument

         The government’s Motion contains no relevant legal authority, and instead reargues its

opposition to the motion to dismiss and asks the Court to reverse its year-old analysis and

interpretation of the Indictment. The Court has stated its belief that its previous Opinion “clearly

held” that the Indictment alleged impairment of government functions related only to disclosure

requirements. As such, there is no reason for the Court to clarify or reconsider what was already

clear.   Moreover, this issue is not new, or confusing.         As set forth above, the parties’

disagreement about whether the Indictment alleged interference related to the expenditure

restrictions on foreign nationals was clear from pleadings and oral argument, and the Court

already ruled against the government.

         The Court should recognize that what the government is attempting to do here is

insidious. Concord has repeatedly advised the Court—and the government has both admitted

and failed to dispute—that the discovery contains no evidence that any Defendant had any

knowledge whatsoever about the alleged government functions mentioned in the Indictment.

See, e.g., Concord’s Motion for Show Cause Order 7 n.4 and Ex. H; Concord’s Reply in Support

of Motion for Supplemental Bill of Particulars Ex. A. The government has conceded its intent to

argue to the jury that since the Defendants allegedly used false identities on the internet their

intent must have been, at least in part, to defraud three U.S. government agencies. See, e.g., Oct.

15, 2018 Hr’g Tr. 41:10-13 (government arguing that “the defendant’s knowledge of the lawful

government functions here can be inferred from the nature of the deceptive conduct that they

were engaged in”); id. 35:20-36:17 (similar); id 46:17-23 (government responding affirmatively




                                                 6
         Case 1:18-cr-00032-DLF Document 206 Filed 09/27/19 Page 7 of 9



to Court’s question that it will prove knowledge of the government function by “acts of

deception, circumstantial evidence, no direct evidence”). Now the government wants the Court

to zig zag so that it can also argue at trial that the Defendants’ motive for acting deceptively was

the existence of restrictions on certain expenditures by foreign nationals, regardless of whether

those restrictions actually applied. See Mot. 10 (“the government believes that this potential

illegality is relevant to establishing the defendant’s motive for other deceptive conduct as well”).

Applying perfectly circular reasoning, the government wants to use deceptive acts to imply

knowledge of the law while simultaneously citing the existence of the law as motive for

deceptive acts.

        It is critical to note that in the absence of any evidence of knowledge, the government is

asking to be permitted to “argue” as opposed to asking whether particular evidence is admissible.

Mot. at 9. But the discovery does not contain a single document indicating or suggesting that

any Defendant was even aware of these restrictions. And had the Indictment made any such

allegation it would have required the government to prove that the Defendants had actual

knowledge of the prohibition on foreign nationals making certain expenditures. See Bluman, 800

F. Supp. 2d at 292 (noting that “[w]e caution the government that seeking criminal penalties for

violations of this provision [prohibiting foreign national expenditures]—which requires that the

defendant act ‘willfully,’ . . .—will require proof of the defendant’s knowledge of the law”)

(citations omitted).

       Further, the government is grossly exaggerating the lawful functions of the FEC. It is

important to note that the FEC has no authority to enforce or investigate anything absent the

agreement of four members that there is probable cause to believe that a violation of FECA has

or is about to occur.     See 52 U.S.C. § 30109(a)(1) and (2).         See also Federal Election




                                                 7
         Case 1:18-cr-00032-DLF Document 206 Filed 09/27/19 Page 8 of 9



Commission v. Machinists Non-Partisan Political League, 655 F.2d 380, 387-8 (D.C. Cir. 1981)

(noting that contrary to the FTC and the SEC, the FEC can only investigate after an individual

files a complaint.). The government also ignores the fact that the FEC did receive a complaint

from Common Cause in 2017 alleging FECA violations relating to some of the conduct later

alleged in the Indictment, and by all appearances decided no action was warranted.               See

Concord’s Mot. for Supp. Bill of Particulars 12.

       The government’s attempted reliance on United States v. Kanchanalak, 41 F.Supp.2d 1

(D.D.C. 1999), is dishonest. There, the indictment alleged a § 371 conspiracy to both defraud

the FEC and to make false statements to the FEC. Further, the indictment contained multiple

substantive FECA counts where it was alleged that the defendants willfully caused prohibited

contributions to be made.       Here, the government explicitly pled around the willfulness

requirement of any relevant substantive charge.

       Justice does not require, and there is no good reason that the Court should reverse itself

on this issue that was previously litigated. Furthermore, to the extent that the government seeks

to make an argument at trial that the Defendants interfered with the FEC with respect to certain

expenditure restrictions on foreign nationals, that issue can be dealt with in a motion in limine.

       For the foregoing reasons the government’s Motion should be denied.

Dated: September 27, 2019                              Respectfully submitted,




                                                   8
Case 1:18-cr-00032-DLF Document 206 Filed 09/27/19 Page 9 of 9



                                  CONCORD MANAGEMENT AND
                                  CONSULTING LLC

                                  By Counsel

                                  /s/Eric A. Dubelier
                                  Eric A. Dubelier
                                  Katherine Seikaly
                                  Reed Smith LLP
                                  1301 K Street, N.W.
                                  Suite 1000 – East Tower
                                  Washington, D.C. 20005
                                  202-414-9200 (phone)
                                  202-414-9299 (fax)
                                  edubelier@reedsmith.com
                                  kseikaly@reedsmith.com




                              9
